Citation Nr: 0937111	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-27 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1969.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

Due to the current posture of the case, procedural 
clarification is needed.  First, the Veteran filed a claim 
for PTSD in January 2005, which was denied by rating decision 
dated in June 2005.  He filed a notice of disagreement (NOD) 
and a statement of the case (SOC) was issued followed by a 
timely substantive appeal.  For the reasons discussed below, 
that claim is considered withdrawn.  

Next, the Veteran filed claims for anxiety (along with 
depression and a bipolar disorder) and schizophrenia in 2006.  
The claims were denied in September 2007 and he filed a NOD.  
An SOC was issued in October 2008 but was apparently sent to 
the incorrect address.  It appears that the SOC was forwarded 
to his current address but he has yet to submit a substantive 
appeal.  Therefore, those issues are not yet on appeal.  


FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claim for 
service connection for PTSD be withdrawn from appellate 
review.  


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to service connection for 
PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

In an emailed statement submitted in August 2009, the Veteran 
asked that his appeal for entitlement to service connection 
for PTSD be withdrawn from appellate review.  Specifically, 
in writing in support of the claims for anxiety and 
schizophrenia, he wrote

The other claim for PTSD which I have 
requested several times to be dropped is 
at the Board of Appeals and so are my 
records according to a big manila 
envelope stating this.

A reasonable reading of this correspondence is that the 
Veteran desires to withdraw ("drop") his claim for PTSD.  
In view of his expressed desires, the Board concludes that 
further action with regard to this issue is not appropriate.  
The Board does not have jurisdiction over the withdrawn 
issue, and, as such, his appeal is dismissed.  


ORDER

The claim of service connection for PTSD is dismissed without 
prejudice.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


